Citation Nr: 0918645	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-17 711 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for arthritis of the 
lumbar and thoracic spines (low back disability), currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk





INTRODUCTION

The Veteran has verified active service from September 1960 
to October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The Veteran's low back disability is more consistent with 
a finding of limitation of forward flexion of the 
thoracolumbar spine of 30 degrees or less.

2.  Resolving reasonable doubt in favor of the Veteran, his 
service-connected low back disability is manifested by 
radiculopathy into the bilateral lower extremities that is 
consistent with mild incomplete paralysis of the sciatic 
nerve.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent for 
arthritis of the lumbar and thoracic spines are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59 and 4.71a, Diagnostic Codes 5235 through 5243 
(2008).

2.  The criteria for a separate 10 percent disability rating 
for right lower extremity radiculopathy are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 
4.124a, Diagnostic Code 8520 (2008).



3.  The criteria for a separate 10 percent disability rating 
for left lower extremity radiculopathy are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 
4.124a, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the increased rating claim for arthritis of 
lumbar and thoracic spine, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In correspondence provided to the Veteran in December 2004, 
the Veteran was notified that, in order to obtain an 
increased rating, he must present evidence of worsening of 
his service-connected disorder.  That letter fully addressed 
all notice elements of Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  However, that letter did not provide that 
Veteran with the applicable schedular criteria relating to 
the evaluation of his claim, as required by Vazquez-Flores.  
Additional notice, however, is not required if the claimant 
has actual knowledge of the rating criteria, a reasonable 
person could be expected to understand from the notice what 
was needed to substantiate the claim, the granting of 
benefits is precluded as a matter of law, and/or if the 
claimant had an opportunity to participate in the 
adjudication process and did so to such an extent as to 
render any notice error non-prejudicial.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

In this case, the Veteran has demonstrated actual knowledge 
of what was needed to support his claim as reflected by his 
statements regarding increased severity of his low back 
disability, which he specifically maintains warrant an 
evaluation in excess of 20 percent.  In this regard, the 
Board notes the Veteran has had representation throughout the 
duration of the appeal, and that the representative has 
expressed specific arguments supporting the appeal.  Overton 
v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's 
representation by counsel "is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by any notice error").  The Board further finds 
that a procedural defect does not constitute prejudicial 
error in this case because the record reflects that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim after reading the 2004 
notice letter; the June 2005 rating decision; and the May 
2006 statement of the case.  Thus, the Board finds the 
Veteran has been afforded an opportunity to meaningfully 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication has not been affected.  
Therefore, proceeding with the appeal presently does not 
therefore inure to the Veteran's prejudice.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
has obtained the STRs, and VA and private treatment records.  
In addition  comprehensive examinations were conducted by VA 
in April 2005 and September 2007.  

Accordingly, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Analysis

The matter under appellate review involves whether the 
Veteran is entitled to a rating in excess of 20 percent for 
his arthritis of lumbar and thoracic spine, from October 18, 
2004 (the date of the claim for increase), forward.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2;  Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).
 
Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings for the disorder, different or "staged" 
ratings may be assigned for such different periods of time.  
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 
 
It is possible for a Veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition. See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 
(precluding the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses).
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).
 
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
did not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).
 
The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by VA must be specifically explained.  Pernorio v. Derwinski, 
2 Vet. App. 625 (1992).
 	
When the requirements for a compensable rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31.
 
For the entirety of the appeal period a 20 percent evaluation 
has been assigned for the Veteran's low back disability under 
Diagnostic Code 5243.  The Veteran contends the current 20 
percent disability rating does not accurately reflect the 
severity of his disability.  

Intervertebral disc syndrome is rated under either the 
General Rating Formula for Diseases and Injuries of the 
Spine or the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever would result in 
a higher rating.  38 C.F.R. § 4.71a.  When rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are evaluated separately under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (1).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  
The criteria for a 40 percent rating are unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  For a 30 
percent rating, the criteria are forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
provided for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine.  

The rating criteria define normal range of motion for the 
various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexions are zero to 30 degrees, and left and right 
lateral rotations are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges 
of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2).  

The fact that the criteria include symptoms such as pain, 
stiffness, aching, etc., if present, means that evaluations 
based on pain alone are not appropriate, unless there is 
specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  For 
example, impairment of the sciatic nerve is addressed under 
Diagnostic Code 8520.  Under this Diagnostic Code, complete 
paralysis, where the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost is assigned an 80 percent 
rating.  38 C.F.R. § 4.124a.  For incomplete paralysis, mild 
is assigned a 10 percent rating; moderate is assigned a 20 
percent rating; moderately severe is assigned a 40 percent 
rating; and severe with marked muscle atrophy is assigned a 
60 percent evaluation.  Id.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5).  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.  Id.  

Initially the Board notes that the medical evidence of record 
fails to reveal that the Veteran's low back disability has 
been productive of incapacitating episodes that have required 
physician care and prescribed best rest.  In fact, the 
Veteran has denied having incapacitating episodes.  Thus, 
evaluation of the Veteran's service-connected low back 
disability under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes is not warranted.  
The Board must, therefore, evaluate the Veteran's service-
connected low back disability based on the separate 
orthopedic and neurologic manifestations.

After considering all the evidence and resolving all 
reasonable doubt in favor of the Veteran, the Board finds 
that a disability rating of 40 percent, but no higher, is 
warranted for the orthopedic manifestations of the Veteran's 
service-connected low back disability because the evidence 
establishes a reasonable doubt that the Veteran's service-
connected low back disability has been productive of 
limitation of forward flexion of the thoracolumbar spine of 
30 degrees or less.  Furthermore, the Board finds that there 
is sufficient evidence to grant the Veteran separate 10 
percent disability ratings for radiculopathy of the bilateral 
lower extremities.

Private treatment records from April 2005 to February 2008 
show the Veteran has been treated for complaints of low back 
pain with occasional complaints of radicular symptoms into 
his one or both of his lower extremities with hypoesthesia of 
the plantar surface of the left foot.  In April 2005, the 
Veteran was seen by his primary physician for complaints of 
lumbar spine pain with radiation into the left lower 
extremity.  On examination, there was mild tenderness 
diffusely over the lumbar spine area and extension was 
painful.  Sensation in the lower extremities was grossly 
normal.  The assessment was lumbar spine strain.  Imaging 
studies were ordered.  May 2005 x-rays showed the Veteran has 
degenerative changes at multiple levels of the lumbar spine.  
A May 2005 magnetic resonance imaging (MRI) study of the 
lumbar spine revealed that the Veteran has a bulging disc 
with mild encroachment of the left neuroforamen at L5-S1, 
moderate spinal stenosis with encroachment of the 
neuroforamina at L4-L5, and mild to moderate encroachment of 
the left neuroforamen at L3-L4.  

Examination of the Veteran's lumbar spine on June 23, 2005, 
by his private treating physician revealed his range of 
motion of the lumbar spine was pain free until 30 degrees of 
flexion, with pain until 90 degrees.  He was not able to flex 
beyond 90 degrees without severe pain.  He was unable to do 
deep knee bends.  Knee jerks were equal bilaterally, but 
ankle jerk was absent on right.  He found hypoesthesia in the 
lateral right lower leg.  In a letter dated the next day, the 
physician set forth these findings and also stated that, once 
flexed to 90 degrees, the Veteran had considerable difficulty 
resuming an upright position. 

Private treatment records from April and June 2006, from a 
different private treating physician, reveal that the 
Veteran's range of motion of the lumbar spine were limited to 
21 degrees of flexion, 11 degrees of extension, 9 degrees of 
left lateral flexion, 18 degrees of right lateral flexion, 24 
degrees of left rotation and 25 degrees of right rotation.  
Neurological evaluation indicated the Veteran had decreased 
sensation bilateral at the L5-S1, and there was positive 
straight leg raises at 55 degrees on the left and 52 degrees 
on the right.  The assessment was lumbar spine pain with 
radiculopathy.

A note of a private physical therapy initial evaluation 
conducted in February 2008 shows that the Veteran complained 
of pain in the lumbosacral area, sharp and aggravating in 
nature, with radiation into the lower extremities.  On 
physical examination, range of motion was limited to 10 
degrees of extension, 5 degrees of forward flexion, 7 degrees 
of right lateral flexion, 5 degrees of left lateral flexion, 
and 10 degrees of left and right rotation bilaterally.  There 
was point tenderness to palpation on the lumbar spine 
paravertebral muscles.  Muscle testing of the lower 
extremities revealed some weakness in the hip and knee 
muscles.  Straight leg raises were not shown to be positive 
for radicular symptoms.

The Veteran underwent two VA spine examinations in 
conjunction with his claim for an increased disability rating 
for his low back disability.  The first examination was 
conducted in April 2005.  The Veteran complained of 
experiencing pain in the lower back with decreased range of 
motion, but denied having radiation to the lower extremities, 
flare-ups or incapacitating episodes.  On physical 
examination, forward flexion was from 0 to 70 degrees; 
extension was from 0 to 10 degrees; left and right lateral 
flexion was 0 to 25 degrees; and left and right lateral 
rotation was from 0 to 40 degrees.  Combined range of motion 
was 210 degrees.  Range of motion was free of pain, and there 
was no additional limitation of motion with repetitive use.  
There was no tenderness throughout the back.  The Veteran had 
good strength in the lower extremities and stated that the 
Veteran could heel and toe walk without difficulty.  Deep 
tendon reflexes were +1 bilaterally.  X-rays of the thoracic 
spine showed focal spondylosis, bridging anterior osteophytes 
at T11-T12, and no disc disease, and x-rays of the lumbar 
spine showed no significant abnormalities for the Veteran's 
age.  The impression was muscular low back pain.  The 
examiner noted that he did not have any of the Veteran's 
private treatment records to show treatment for his back.

The Veteran underwent a second VA spine examination in 
September 2007, at which he complained of constant aching, 
diffuse pain in the low back without flare-ups or associated 
weakness or numbness, or bladder or bowel incontinence.  He 
did refer having radiation of sharp pain down the back of the 
left leg into the foot.   On physical examination, there were 
no spasms, but he had mild tenderness to palpation diffusely 
over the lumbar spine area, mild acquired  kyphosis of aging 
and mild thoracolumbar scoliosis.  Range of motion exercises 
after three repetitions revealed the Veteran had forward 
flexion from 0 to 40 degrees, extension from 0 to 20 degrees; 
right and left lateral flexion from 0 to 20 degrees; and 
right and left lateral rotation from 0 to 25 degrees.  There 
was no discomfort or difficulty with range of motion testing 
with repetitive motion.  There was no edema, erythema, 
effusion, tenderness, palpable deformities, or instability.  
Combined range of motion was 150 degrees.  X-rays of the 
lumbar spine showed mild degenerative changes.  Neurological 
examination revealed deep tendon reflexes were +2/4 and equal 
bilaterally for patellar and absent for the Achilles.  
Pinprick and light touch sensation did not reveal 
radiculopathy.  Strength in the lower extremities was 
bilaterally equal and consistent with age.  Straight leg 
raises were negative bilaterally.  The examiner diagnosed the 
Veteran with congenital scoliosis and thoracolumbar 
degenerative joint disease without objective findings of 
radiculopathy.

The Board finds that, after taking into account the affect of 
pain on the Veteran's range of motion of the thoracolumbar 
spine, that the disability picture of his low back disability 
is more consistent with the criteria for a 40 percent 
disability rating under Diagnostic Code 5243.  The Board 
acknowledges that the results of the VA examinations due not 
show that the Veteran has forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, but the 
private treatment records do.  It is unclear in the record as 
to why the Veteran's range of motion seen in the private 
treatment records are inconsistent with those found on VA 
examination.  The Board finds, therefore, that the evidence 
is in equipoise that the Veteran's low back disability is 
productive of limitation of forward flexion of the 
thoracolumbar spine to at least 30 degrees.  Thus, a 
disability rating of 40 percent is warranted for the 
orthopedic manifestations of the Veteran's low back 
disability.  A higher disability rating is not warranted, 
however, because the medical evidence fails to establish the 
Veteran has ankylosis of the spine.  

The Board also finds that the evidence is in equipoise as to 
whether the Veteran has radiculopathy into the bilateral 
lower extremities due to his service-connected low back 
disability.  The medical evidence mainly shows the Veteran's 
subjective complaints of pain radiating into one or the other 
lower extremities without objective findings consistent with 
radiculopathy (e.g., see VA examination reports).  However, 
in June 2005, the Veteran's private treating physician found 
there was absent ankle jerk on the right and hyperesthesia on 
the lateral right lower extremity.  Furthermore, the 2006 
private treatment records showed decreased sensation along 
the L5, S1, and there was positive straight leg raises 
bilaterally.  Again, the cause of the inconsistencies between 
the findings seen in the private treatment records and the VA 
examination findings is not apparent.  However, they are 
enough to raise a reasonable doubt that the Veteran in fact 
has neurologic manifestations of his service-connected low 
back disability in the form of bilateral radiculopathy.  For 
these reasons, the Board finds that separate 10 percent 
disability ratings for each lower extremity is warranted 
under Diagnostic Code 8520 for mild incomplete paralysis of 
the sciatic nerve.  A higher disability rating is not 
warranted as the medical evidence fails to establish that the 
Veteran's radiculopathy is consistent with moderate 
incomplete paralysis of the sciatic nerve as the 
radiculopathy is mostly manifested by pain and minimal 
decreased sensation.  There is no medical evidence to 
establish that the Veteran's radiculopathy is manifested by 
foot drop, decreased active movement of the muscles below the 
knee, or weakened or lost flexion of the knee. 

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition. See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 
(precluding the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses).  
Thus, separate ratings are permissible in the present case.

For the foregoing reasons, the Board finds that a disability 
rating of 40 percent, but no higher, is warranted under 
Diagnostic Code 5243 for the orthopedic manifestations of the 
Veteran's service-connected low back disability.  
Furthermore, the Board finds that separate 10 percent 
disability ratings, but no higher, are warranted for 
bilateral neurologic manifestations (i.e., radiculopathy into 
the bilateral lower extremities) of the Veteran's service-
connected low back disability.  That extent only, the 
Veteran's appeal is granted.




ORDER

Entitlement to a disability rating of 40 percent, but no 
higher, for arthritis of the lumbar and thoracic spines is 
granted, subject to the applicable criteria governing the 
payment of monetary benefits.

Entitlement to a separate disability rating of 10 percent, 
but no higher, for right lower extremity radiculopathy is 
granted, subject to the applicable criteria governing the 
payment of monetary benefits.

Entitlement to a separate disability rating of 10 percent, 
but no higher, for left lower extremity radiculopathy is 
granted, subject to the applicable criteria governing the 
payment of monetary benefits.



______________________________________________
SARAMAE KREITLOW	
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


